United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Vaidya et al.				:
Application No. 15/945,657				:	Decision on Petition
Filing Date: April 4, 2018				:				
Attorney Docket No. TWAR.242A/CHTR-2017-68	:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed January 20, 2022, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On September 16, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

The Office action states claims 21-23 and 25-33 are allowable.

The Office action rejects claims 1-8 under 35 U.S.C. § 112(b) “as being indefinite for failing to point out and distinctly claim the subject matter” the inventors regard as the invention. The Office action states,

The term "reduced overhead" in claim 1 is a relative term which renders the claim indefinite. The term "reduced overhead" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The modified setup precedure is compared to a list-based procedure and defines the list-based procedure as being based on a number of wireless cells to be activated being less than the threshold value. However, this does not clarify how the modified setup procedure has “reduced overhead” relative to the overhead of the list-based procedure.

A telephonic interview was held between the examiner and Brian Hahn, an attorney of record, on October 22, 2020.  Prior to the interview, the applicant submitted a Proposed Interview Agenda including the following proposed change to Claim 1, with emphasis added in bold,

1. (Proposed Amendment) A computerized method of operating a wireless network having a computerized controller entity and at least one distributed wireless access node, the computerized method comprising: 

evaluating a number of wireless cells of the at least one distributed wireless access node with respect to a threshold value; and

based on the evaluating indicating that the number meets or exceeds the threshold value, selectively utilizing a modified setup procedure to activate at least the wireless cells of the at least one distributed wireless access node, the modified setup procedure comprising a different activation procedure as compared to a list-based setup procedure, wherein the list-based setup procedure is used based on a number of wireless cells to be activated being less than the threshold value.

An Interview Summary prepared by the examiner states, “The examiner indicated that the proposed amendment to claim 1 would overcome the outstanding 112 2nd rejection.”  The Office notes, the Interview Summary does not state the proposed change would place the application in condition for allowance or state the proposed change would not require further consideration and/or search.

An amendment and a request for consideration under the Office’s after final consideration pilot program were filed on December 11, 2020.  

The amendment includes the following language for Claim 1, with emphasis added in bold:

1. (Currently amended) A computerized method of operating a wireless network having a computerized controller entity and at least one distributed wireless access node, the computerized method comprising:

evaluating a number of wireless cells of the at least one distributed wireless access node with respect to a threshold value; and

based on the evaluating indicating that the number meets or exceeds the threshold value, selectively utilizing a modified setup procedure to activate at least the wireless cells of the at least one distributed wireless access node, the modified setup procedure comprising a different amount of overhead as compared to a list-based setup procedure, wherein the list-based setup procedure is used based on a number of wireless cells to be activated being less than the threshold value.

The Office issued a Notice of Abandonment on April 21, 2021.  The notice incorrectly states the Office has not received a reply to the Office action instead of stating the Office has not received a proper reply to the final Office action. 

A petition to withdraw the holding of abandonment was filed on April 30, 2021.  The petition asserts a reply to the Office action was timely filed on December 11, 2020.

The Office of Petitions contacted the examiner, and the examiner determined the reply fails to constitute a proper reply to the final Office action.  The examiner prepared an Advisory Action, which states the changes made by the amendment “raise new issues that would require further consideration and/or search.”  
The Office mailed a decision dismissing the petition and the Advisory Action on November 23, 2021.  The Advisory Action also states, 

The request for reconsideration has been considered but does NOT place the application in condition for allowance because: the claim amendments require further consideration that amounts to more than a cursory review on the part of the examiner.

The renewed petition was filed on January 20, 2022.

The renewed petition states, with emphasis in the original,

Applicant’s attorney advised Examiner Hammonds that an advisory action had never been received, and Examiner Hammonds advised that Applicant did not receive an advisory action because he was on leave; and that there must have been a mistake in docketing at the USPTO.

Although the Office attempts to promptly issue Advisory Actions in response to the submission of replies to final Office actions, a failure by the Office to issue an Advisory Action or a failure by an applicant to receive an issued Advisory Action will not prevent an application from becoming abandoned.

The application is abandoned as a matter of law unless a proper reply was timely filed.  

The renewed petition states,

Applicant made an amendment to Claim 1….  Further, as Applicant noted in its submitted interview summary for the interview between Examiner Hammonds, and the Applicant’s attorney, Examiner Hammonds had previously indicated that such amendment would overcome the then-pending §112(b) rejection.

During the telephonic interview, the parties discussed adding the phrase “comprising a different activation procedure” to Claim 1.  The amendment filed December 11, 2020, does not add the phrase “comprising a different activation procedure” to Claim 1.  Instead, the amendment adds the phrase “comprising a different amount of overhead.”

However, the amendment filed in response to the final Office action does not replace the phrase “having reduced overhead” with the phrase “comprising a different activation procedure.”  Instead, the amendment replaces the phrase “having reduced overhead” with the phrase “comprising a different amount of overhead.”   

The renewed petition does not prove that replacing “reduced overhead” with “a different amount of overhead” constitutes a proper reply that places the application in condition for allowance.

The renewed petition asserts the Office failed to comply with AFCP procedures. For example, the renewed petition states the Office failed to issue “a specialized AFCP 2.0 form (PTO-2323).”

Withdrawal of the holding of abandonment is warranted if the application is not abandoned.
The application is not abandoned if the reply filed December 11, 2020, is a proper reply placing the application in condition for allowance.

Withdrawal of the holding of abandonment is not warranted if the application is abandoned.
The application is abandoned if the reply filed December 11, 2020, is not a proper reply placing the application in condition for allowance.

The examiner has determined the amendment is not proper reply to the Office action.  Therefore, the application is abandoned, and the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($2,100 for an undiscounted entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web. 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions